* Headnote 1. Fire Insurance, 26 C.J., section 50; 2. Fire Insurance, 26 C.J., section 766; 3. Trial, 38 Cyc, p. 1616; 4. Evidence, 22 C.J., section 340, section 1106; 5. Fire Insurance, 26 C.J., section 778; 6. Trial, 38 Cyc, p. 1711.
This is an action on an insurance policy covering household goods. On trial before the court and a jury plaintiff recovered and defendant appealed.
The petition is in the usual form. The answer is a general denial, and a plea of non est factum. Defendant assigns error (1) on the refusal of its demurrer at the *Page 545 
close of the case; (2) on the instructions, and (3) on the admission of evidence.
C.E. Dover, Joe Moore and M.G. Gresham were insurance agents in Sikeston, Scott county, Mo. In order to save expenses they employed one Clarence Scott as a clerk, and Scott kept the records and did the clerical work for the three agents. Each agent represented different companies, and each one in the beginning signed policies in blank and turned them over to Scott. Scott transacted the insurance business of the three agents, and accounted to each according to the amount of business written in the companies of the respective agents. Finally Scott got to writing the names of the agents on the policies, and did not depend on having a policy already signed. These agents had a common office, and Scott was in charge of it. Moore and Gresham were lawyers, and Dover had other business. Insurance was kind of a side line with each of them. Dover's insurance books and records were moved to the office theretofore used by Moore and Gresham, and the three thereafter used this office as an insurance office.
The defendant company was one of Dover's companies. Plaintiff went to this common office for insurance on his household goods. He had a talk with Moore about the insurance. Moore directed Scott to write the policy, and Scott wrote it in the defendant company, signing Dover's name thereto. Plaintiff delivered his check to Moore to cover the premium, but it does not appear to whom the check was payable. The policy was not delivered, but was left in the office as was frequently done. The policy was written on December 27, 1918. Scott entered it on the office records kept by Dover for defendant company, and also reported it to defendant on the day written, and Dover was charged with the premium. In the monthly report and remittance following the writing of the policy, Dover remitted to cover this premium. Dover's agency for defendant expired February 4, 1919, and going through his insurance records after the expiration of his agency he found the policy sued on. At the time Dover found the policy among his records Moore was dead, and Scott was not in charge of *Page 546 
the insurance office. Dover says that he noticed that the policy covered household goods in Lilbourn, New Madrid county, and that his agency was for Sikeston in Scott county, and that he had not solicited this policy, and knew nothing of it until he found it as stated. Without consulting anyone, or advising plaintiff, Dover marked the policy "spoiled," and sent it in to defendant, and asked that the amount he had sent in on this policy be returned to him. March 10, 1919, defendant received the policy, marked it cancelled, made the other necessary entries showing cancellation, and remitted to Dover the return premium, but did not notify plaintiff.
Plaintiff's household goods were destroyed by fire June 22, 1921, and the C.E. Dover Insurance Agency on the next day, June 23rd, notified defendant of the loss, giving the correct number of the policy, and the date of its expiration, and requested blanks for proof of loss. Howard E. Morrison was in charge of Dover's insurance office when this notice of loss was given, and Morrison prepared the notice and signed it "C.E. Dover Insurance Agency." Dover's agency was not at that time representing defendant, and had not since February 4, 1919. It does not appear just how Morrison got his information about the policy, but presumably from the records in Dover's office. Defendant refused to pay, and this suit followed.
Defendant's chief contention in support of its demurrer is that the policy was void ab initio, because it was not countersigned by Dover. The policy provided that it would not be valid "unless countersigned by the duly authorized agent of the company at Sikeston, Mo." Defendant's learned counsel urged that countersigning the policy was an act that Dover could not delegate, citing McClure v. Mississippi Valley Ins. Co.,4 Mo. App. 148. In the McClure Case it appears that one Wickersham represented the defendant insurance company at Jacksonport, Ark. Wickersham formed a partnership with Kerr, and the partnership was to carry on the business of insurance. In Wickersham's absence Kerr wrote a policy and countersigned it as follows: "J.W. Wickersham, agent, per Will W. Kerr." The policy in that *Page 547 
case provided, as does the policy at bar, that it would not be valid until countersigned by a duly authorized agent. Knowledge of the partnership arrangement between Wickersham and Kerr was not brought home to defendant; Kerr made no report of the policy to the company, but did report the issue thereof to Wickersham. It was held that Wickersham could not delegate to Kerr the authority to countersign in the manner there attempted. Also it was held that the manner attempted in countersigning was sufficient to put the insured on guard. The controlling principle running through the McClure Case is that the act of insuring property requires the exercise of judgment and discretion, and it is the exercise of such that the court said could not be delegated, and not the physical act of writing a name. The court said: "The question is not merely as to the signing and delivery of the policy. Those acts in themselves may be unimportant; but they are essential when they imply the previous exercise of judgment."
Plaintiff in the cause at bar seeks to distinguish his case from the McClure Case. It is contended that Dover by his action and lack of action ratified the act of Scott in countersigning the policy in the manner stated. The cause at bar does differ from the McClure Case in these particulars: Scott signed Dover's name, and did not show that the signing was done by an agent; the policy was left in Dover's office, which was shown to be not an infrequent occurrence; there was nothing which should or would have put plaintiff on guard; and there was no claim that the authorized agent ratified the act of the sub-agent in the McClure Case as in the instant case.
In Lingenfelter v. Phoenix Ins. Co., 19 Mo. App. 252, it appears that the company was represented at Maryville, Mo., by one Hubert. At that time the company had no local agent at Burlington Junction, a nearby town. Hubert requested one Burdick to represent him at Burlington Junction in securing insurance in the Phoenix, and sent to Burdick blank applications, etc. January 30, 1882, Burdick solicited plaintiff, and plaintiff signed an application and paid the premium. The application stated that the insurance should run for one year, beginning *Page 548 
at noon January 30th. The application was signed "W.H. Hubert, agent." Burdick mailed the application to Hubert, but before Hubert had written up a policy the property was destroyed. The company there contended that it was not bound. In disposing of the point the court said: "There is no question of the general agency and power of Hubert. His powers were plenary to solicit and receive applications for insurance, to issue policies, and to do all things pertaining thereto. The sum of the declarations of law made by the court is to this effect: If this agent authorized Burdick for him and in his name to solicit applications and collect premiums for him, and Burdick accordingly did this, and obtained the application in question, received the premium, or its equivalent, and forwarded the application to Hubert, who received and approved the same before the fire, this bound the company. There is no occasion for the application or discussion of the maxim Delegatus non potest delegare; for it may be conceded that Hubert had no power to delegate his agency to another or to sublet it. But he may employ clerks and subagents, whose acts, if done in his name and recognized by him either specially or according to his usual method of dealing with them, will be regarded as his acts, and as such binding on the principal."
So it appears that the policy at bar was not necessarily voidab initio. Dover could not delegate to Scott the power to bind the defendant, but he could employ Scott as a clerk, and if in such capacity Scott wrote the policy and signed Dover's name, and thereafter Dover adopted Scott's action "either specially or according to his usual method of dealing," and recognized the policy then defendant is bound. [See, also, State ex rel. Chorn v. Hudson, 222 S.W. (Mo. App.) 1049.] The question, therefore, arises: Is there any substantial evidence to support the instruction based on the theory of adoption or ratification? The facts are that this policy was written; it was entered on the books in Dover's office like the record of any other policy; it was reported to defendant the day it was written; Dover remitted the part of the premium that was going to the defendant. The inference *Page 549 
is that Dover examined the record in his office before he made the monthly report when he remitted for the policy. He remitted the exact amount that was due the defendant on this policy. He could not guess at this. He must have gotten the information from the records in his office kept by Scott. If he did, then he knew from the record of this policy that the property insured was in Lilbourn and not in Sikeston, and knew the name of the insured; knew what was insured; and knew the term and amount. Dover knew when he remitted that he had not personally solicited and written this policy. With this knowledge he remitted to cover the premium. Dover says that he found the policy and marked it spoiled, and sent it in and asked that the premium he had remitted on it be returned to him. Defendant in one of its letters to plaintiff's attorney says: "Our records are quite complete. We ordered the policy cancelled. In due course the cancelled document reached our New York office and a draft for the amount of return premium was mailed to and endorsed by the agent who issued the policy." Defendant says it ordered the policy cancelled and a draft for the return premium was mailed to the agent who issued the policy. A void instrument cannot be cancelled, nor can an instrument be issued and not issued. The inference from this letter is that the order to cancel was made before Dover found the policy. Dover says nothing about being ordered to cancel the policy, but says he found it, marked it spoiled and sent it in. We hold that there is sufficient evidence here to take to the jury the question of ratification or adoption.
Defendant contends, however, that plaintiff cannot stand on the theory of ratification, because ratification is not pleaded. All of the evidence tending to show ratification of the action of Scott in countersigning in the manner stated went in without objection to its competency on the ground that ratification was not pleaded. In such case there is no ground for complaint, and it was not error to instruct on the question of ratification although not pleaded. [Frank Hart Realty Co. v. Ryan, 218 S.W. (Mo. App.) 412, and cases there cited.] Defendant's demurrer was properly refused. *Page 550 
Defendant challenges instructions 1, 2, 3, 4 and 5 given at plaintiff's request. Number 1 is challenged on the ground that it purports to cover the whole case, but omits the defense. The only defense pleaded, except a general denial, is the plea of non estfactum. Plaintiff, of course, must establish the execution of the policy, and such burden is placed upon plaintiff by the instruction. Instruction 2 is challenged on the ground that it assumed the total destruction of the property alleged to have been insured, submitted an erroneous basis for the loss, and required the jury to allow plaintiff the full amount of the policy or nothing. We do not consider the instruction susceptible of such construction. Instruction 3 told the jury that defendant could not cancel the policy without paying back the unearned premium to plaintiff. Defendant contends that this instruction was erroneous because it injected into the case the question of cancellation, when such question was not in the case, and that such beclouded the issues and misled the jury. The subject of cancellation was mentioned in some of the letters from defendant which letters were offered by plaintiff. In one of these letters defendant unequivocally stated that it had ordered the policy cancelled, and that such was done. Throughout the correspondence "cancellation" and "return premium" are spoken of. Plaintiff introduced these letters as tending to establish an admission that he had a policy. They were competent for that purpose. The mere fact that defendant may not have been fully possessed of the facts from its viewpoint when the letters were written does not make the letters incompetent for the purpose for which they were offered. [Dye v. N.Y. Life Ins. Co., 207 Mo. App. 540,227 S.W. 1062; same Case, 257 S.W. (Mo. App.) 196.] We do not think that this instruction in any manner misled the jury.
Instruction 4 in effect told the jury that if defendant issued the policy insuring plaintiff's property recovery could not be defeated merely because the property was in Lilbourn. Defendant says that this instruction assumed that the policy was issued. Clearly it is not susceptible of such construction. Defendant did not consider this instruction of sufficient importance to mention *Page 551 
it in its brief proper. It is mentioned only in the written argument. Instruction 5 was on the question of ratification. We have already ruled that an instruction on this question was proper under the evidence. Instruction No. 5 is as follows: "You are further instructed that notwithstanding you may find and believe that defendant's agent, C.E. Dover, did not sign the policy in question, yet if you further find and believe that he authorized Clarence Scott to sign his name thereto, or if you find that said Scott did sign the name of C.E. Dover and said Dover knew of such signing of his name recently thereafter and adopted such act as his own, and a report was made of said policy to the defendant company, and that said company charged C.E. Dover with the premium on said policy, and that said C.E. Dover at or about the end of the month said policy was issued sent to the defendant company a monthly statement of his business with the company, and included this policy therein and paid the premium due the company on this policy and acknowledged the same to be the policy of the defendant, then the defendant is bound thereby, and cannot defeat this case upon the theory that this policy was not signed by C.E. Dover in person."
This instruction covered the issue of ratification or adoption so far as pertinent under the evidence. Defendant asked an instruction on ratification. The court refused the one asked, but gave one of its own motion. We think that the instructions fairly covered the issues, and that defendant has no substantial ground for complaint.
Defendant challenged the competency of the letters introduced. We have already mentioned these letters. We do not think it is necessary to consider them separately or in detail. There may have been some irrelevant matter in them; such is usually the case with letters. We do not think that any irrelevant matter in them in anywise prejudiced defendant.
The judgment should be affirmed, and it is so ordered. Cox,P.J., and Farrington, J., concur. *Page 552